
	
		II
		112th CONGRESS
		1st Session
		S. 105
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Ensign introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide for preferential duty treatment to certain
		  apparel articles of the Philippines.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Save Our Industries Act of
			 2011 or the SAVE
			 Act.
		2.Findings;
			 purposes
			(a)FindingsCongress
			 finds the following:
				(1)The United States
			 and the Republic of the Philippines (in this Act referred to as the
			 Philippines), a former colony, share deep historical and cultural
			 connections. The United States has developed preferential trading relations
			 with former colonies such as the Marshall Islands, the Federated States of
			 Micronesia, and the Republic of Palau.
				(2)The Philippines
			 represents a tremendous economic potential and enduring political and security
			 significance to the United States.
				(3)The United States
			 and the Philippines maintain a fair trading relationship that should be
			 expanded to the mutual benefit of both countries. In 2008, United States
			 exports to the Philippines were valued at $8,300,000,000, and United States
			 imports from the Philippines were valued at $8,700,000,000.
				(4)United States
			 textile exports to the Philippines were valued at nearly $20,000,000 in 2008,
			 consisting mostly of broadwoven, industrial or specialty, and nonwoven fabrics.
			 The potential for export growth in this area can sustain and create thousands
			 of jobs.
				(5)The Philippines'
			 textile and apparel industries, like that of their counterparts in the United
			 States, share the same challenges and risks stemming from the end of the
			 textile and apparel quota system and from the end of United States safeguards
			 that controlled apparel imports from the People's Republic of China until
			 January 1, 2009.
				(6)The United States
			 apparel fabrics industry is heavily dependent on sewing outside the United
			 States, and, for the first time, United States textile manufacturers would have
			 a program that utilizes sewing done in an Asian country. In contrast, most
			 sewing of United States fabric occurs in the Western Hemisphere, with about 75
			 percent of United States fabric exports presently going to countries that are
			 parties to the North American Free Trade Agreement and the Dominican
			 Republic-Central America-United States Free Trade Agreement. Increased demand
			 for United States fabric in Asia will increase opportunities for the United
			 States industry.
				(7)Apparel producers
			 in the Western Hemisphere are excellent at making basic garments such as
			 T-shirts and standard 5-pocket jeans. However, the needle capability does not
			 exist to make high-fashion, more sophisticated garments such as embroidered
			 T-shirts and fashion jeans with embellishments. Such apparel manufacturing is
			 done almost exclusively in Asia.
				(8)A program that
			 provides preferential duty treatment for certain apparel articles of the
			 Philippines will provide a strong incentive for Philippine apparel
			 manufacturers to use United States fabrics, which will open new opportunities
			 for the United States textile industry and increase opportunities for United
			 States yarn manufacturers. At the same time, the United States would be
			 provided a more diverse range of sourcing opportunities.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to encourage
			 higher levels of trade in textiles and apparel between the United States and
			 the Philippines and enhance the commercial well-being of their respective
			 industries in times of global economic hardship;
				(2)to enhance and
			 broaden the economic, security, and political ties between the United States
			 and the Philippines;
				(3)to stimulate
			 economic activity and development throughout the Philippines, including regions
			 such as Manila and Mindanao; and
				(4)to provide a
			 stepping stone to an eventual free trade agreement between the United States
			 and the Philippines, either bilaterally or as part of a regional
			 agreement.
				3.DefinitionsIn this Act:
			(1)Classification
			 under the HTSThe term
			 classification under the HTS means, with respect to an article,
			 the 8-digit subheading under which the article is classified in the HTS.
			(2)HTSThe
			 term HTS means the Harmonized Tariff Schedule of the United
			 States.
			(3)EnteredThe
			 term entered means entered, or withdrawn from warehouse for
			 consumption, in the customs territory of the United States.
			(4)Knit-to-shapeAn
			 article is knit-to-shape if 50 percent or more of the exterior
			 surface area of the article is formed by major parts that have been knitted or
			 crocheted directly to the shape used in the article, with no consideration
			 being given to patch pockets, appliques, or the like. Minor cutting, trimming,
			 or sewing of those major parts shall not affect the determination of whether an
			 article is knit-to-shape.
			(5)Wholly
			 assembledAn article is wholly assembled in the Philippines
			 or the United States if—
				(A)all components of
			 the article pre-existed in essentially the same condition as the components
			 exist in the finished article and the components were combined to form the
			 finished article in the Philippines or the United States; and
				(B)the article is
			 comprised of at least 2 components.
				(6)Wholly
			 formedA yarn is wholly formed in the United
			 States if all of the yarn forming and finishing operations, starting
			 with the extrusion of filaments, strips, film, or sheet, and including slitting
			 a film or sheet into strip, or the spinning of all fibers into yarn, or both,
			 and ending with a finished yarn or plied yarn, takes place in the United
			 States.
			4.Trade
			 benefits
			(a)Eligible
			 apparel articleFor purposes of this section, an eligible apparel
			 article is any one of the following:
				(1)Men's and boys'
			 cotton shirts, T-shirts and tank tops (other than underwear T-shirts and tank
			 tops), pullovers, sweatshirts, tops, and similar articles classifiable under
			 subheading 6105.10, 6105.90, 6109.10, 6110.20, 6110.90, 6112.11, or 6114.20 of
			 the HTS.
				(2)Women's and
			 girls' cotton shirts, blouses, T-shirts and tank tops (other than underwear
			 T-shirts and tank tops), pullovers, sweatshirts, tops, and similar articles
			 classifiable under subheading 6106.10, 6106.90, 6109.10, 6110.20, 6110.90,
			 6112.11, 6114.20, or 6117.90 of the HTS.
				(3)Men's and boys'
			 cotton trousers, breeches, and shorts classifiable under subheading 6103.10,
			 6103.42, 6103.49, 6112.11, 6113.00, 6203.19, 6203.42, 6203.49, 6210.40,
			 6211.20, or 6211.32 of the HTS.
				(4)Women's and
			 girls' cotton trousers, breeches, and shorts classifiable under subheading
			 6104.19, 6104.62, 6104.69, 6112.11, 6113.00, 6117.90, 6204.12, 6204.19,
			 6204.62, 6204.69, 6210.50, 6211.20, 6211.42, or 6217.90 of the HTS.
				(5)Men's and boys'
			 cotton underpants, briefs, underwear-type T-shirts and singlets, thermal
			 undershirts, other undershirts, and similar articles classifiable under
			 subheading 6107.11, 6109.10, 6207.11, or 6207.91 of the HTS.
				(6)Men's and boys'
			 manmade fiber underpants, briefs, underwear-type T-shirts and singlets, thermal
			 undershirts, other undershirts, and similar articles classifiable under
			 subheading 6107.12, 6109.90, 6207.19, or 6207.99 of the HTS.
				(7)Men's and boys'
			 manmade fiber shirts, T-shirts, tank tops (other than underwear T-shirts and
			 tank tops), pullovers, sweatshirts, tops, and similar articles classifiable
			 under subheading 6105.20, 6105.90, 6110.30, 6110.90, 6112.12, 6112.19, or
			 6114.30 of the HTS.
				(8)Women's and
			 girls' manmade fiber shirts, blouses, T-shirts, tank tops (other than underwear
			 T-shirts and tank tops), pullovers, sweatshirts, tops, and similar articles
			 classifiable under subheading 6106.20, 6106.90, 6110.30, 6110.90, 6112.12,
			 6112.19, 6114.30, or 6117.90 of the HTS.
				(9)Men's and boys'
			 manmade fiber trousers, breeches, and shorts classifiable under subheading
			 6103.43, 6103.49, 6112.12, 6112.19, 6112.20, 6113.00, 6203.43, 6203.49,
			 6210.40, 6211.20, or 6211.33 of the HTS.
				(10)Women's and
			 girls' manmade fiber trousers, breeches, and shorts classifiable under
			 subheading 6104.63, 6104.69, 6112.12, 6112.19, 6112.20, 6113.00, 6117.90,
			 6204.63, 6204.69, 6210.50, 6211.20, 6211.43, or 6217.90 of the HTS.
				(11)Men's and boys'
			 manmade fiber shirts classifiable under subheading 6205.30, 6205.90, or 6211.33
			 of the HTS.
				(12)Cotton
			 brassieres and other body support garments classifiable under subheading
			 6212.10, 6212.20, or 6212.30 of the HTS.
				(13)Manmade fiber
			 brassieres and other body support garments classifiable under subheading
			 6212.10, 6212.20, or 6212.30 of the HTS.
				(14)Manmade fiber
			 swimwear classifiable under subheading 6112.31, 6112.41, 6211.11, or 6211.12 of
			 the HTS.
				(15)Cotton swimwear
			 classifiable under subheading 6112.39, 6112.49, 6211.11, or 6211.12 of the
			 HTS.
				(16)Men’s and boys’
			 manmade fiber coats, overcoats, carcoats, capes, cloaks, anoraks (including
			 ski-jackets), windbreakers, padded sleeveless jackets with attachments for
			 sleeves, and similar articles classifiable under subheading 6101.30, 6101.90,
			 6112.12, 6112.19, 6112.20, or 6113.00 of the HTS.
				(17)Women’s and
			 girls’ manmade fiber coats, overcoats, carcoats, capes, cloaks, anoraks
			 (including ski-jackets), windbreakers, padded sleeveless jackets with
			 attachments for sleeves, and similar articles classifiable under subheading
			 6102.30, 6102.90, 6104.33, 6104.39, 6112.12, 6112.19, 6112.20, 6113.00, or
			 6117.90 of the HTS.
				(b)Duty-Free
			 treatment for certain eligible apparel articles
				(1)Duty-free
			 treatmentSubject to paragraphs (2) and (3), an eligible apparel
			 article shall enter the United States free of duty if the article is wholly
			 assembled in the United States or the Philippines, or both, and if the
			 component determining the article's classification under the HTS consists
			 entirely of—
					(A)fabric cut in the
			 United States or the Philippines, or both, from fabric wholly formed in the
			 United States from yarns wholly formed in the United States;
					(B)components
			 knit-to-shape in the United States from yarns wholly formed in the United
			 States; or
					(C)any combination
			 of the fabric or components knit-to-shape described in subparagraphs (A) and
			 (B).
					(2)Dyeing,
			 printing, or finishingAn apparel article described in paragraph
			 (1) shall be ineligible for duty-free treatment under such paragraph if the
			 component determining the article's classification under the HTS comprises any
			 fabric, fabric component, or component knit-to-shape in the United States that
			 was dyed, printed, or finished at any place other than in the United
			 States.
				(3)Other
			 processesAn apparel article described in paragraph (1) shall not
			 be disqualified from eligibility for duty-free treatment under such paragraph
			 because it undergoes stone-washing, enzyme-washing, acid-washing,
			 permapressing, oven-baking, bleaching, garment-dyeing, screen printing, or
			 other similar processes in either the United States or the Philippines.
				(c)Duty reduction
			 for certain eligible apparel articles
				(1)Duty
			 reductionAn eligible apparel article shall enter the United
			 States at a reduced rate of duty specified in paragraph (2) if it is wholly
			 assembled in the United States or the Philippines, or both, and if the
			 component determining the article's classification under the HTS consists
			 entirely of—
					(A)fabric cut in the
			 United States or the Philippines, or both, from fabric wholly formed in the
			 United States or the Philippines, or both, from yarns wholly formed in the
			 United States;
					(B)components
			 knit-to-shape in the United States or the Philippines, or both, from yarns
			 wholly formed in the United States; or
					(C)any combination
			 of fabric or components knit-to-shape that are described in subparagraphs (A)
			 and (B).
					(2)Reduced tariff
			 rateAn eligible apparel article described in paragraph (1) shall
			 be subject to duty in an amount that is equal to 50 percent of the column 1
			 rate of duty that applies to the apparel article's classification under the
			 HTS.
				(d)Articles
			 eligible under both subsection (b) and
			 subsection (c)An eligible
			 apparel article that meets the requirements of both subsections (b) and (c)
			 shall be eligible for duty-free treatment under subsection (b).
			(e)De
			 minimis
				(1)In
			 generalAn eligible apparel article that is otherwise eligible
			 for preferential treatment under this section shall not be ineligible for such
			 preferential treatment because fibers or yarns used in the production of the
			 component that determines the article's classification under the HTS do not
			 meet the requirements of subsection (b) or (c), if the total weight of all such
			 fibers or yarns in the component that determines the article's classification
			 under the HTS is not more than 10 percent of the total weight of that
			 component.
				(2)Elastomeric
			 yarnsNotwithstanding paragraph (1), an article described in
			 subsection (b) or (c) that contains elastomeric yarns in the component of the
			 article that determines the article's classification under the HTS shall be
			 eligible for duty-free treatment under this section only if such elastomeric
			 yarns are wholly formed in the United States or the Philippines.
				(3)Direct
			 shipmentAny apparel article described in subsection (b) or (c)
			 is an eligible article only if it is imported directly into the United States
			 from the Philippines.
				(f)Single
			 transformation rulesAny of the following apparel articles that
			 are wholly assembled, or knit-to-shape, in the Philippines from any combination
			 of fabrics, fabric components, components knit-to-shape, or yarns and are
			 imported directly into the United States from the Philippines shall enter the
			 United States free of duty, without regard to the source of the fabric, fabric
			 components, components knit-to-shape, or yarns from which the articles are
			 made:
				(1)Any apparel
			 article that is of a type listed in chapter rule 3, 4, or 5 for chapter 61 of
			 the HTS (as such chapter rules are contained in paragraph 1 of section A of the
			 Annex to Presidential Proclamation 8213 of December 20, 2007 (72 Fed. Reg.
			 73555)) as being excluded from the scope of such chapter rule, when such
			 chapter rule is applied to determine whether an apparel article is an
			 originating good for purposes of General Note 29(n) to the HTS, except that,
			 for purposes of this paragraph, a reference in any such chapter rule to
			 6104.12.00 shall be deemed to be a reference to
			 6104.19.60.
				(2)Except for
			 brassieres classified in subheading 6212.10 of the HTS, any apparel article
			 that is of a type listed in chapter rule 3(a), 4(a), or 5(a) for chapter 62 of
			 the HTS, as such chapter rule is contained in paragraph 9 of section A of the
			 Annex to Presidential Proclamation 8213 of December 20, 2007.
				(3)Any article not
			 described in paragraph (1) or (2) that is any of the following:
					(A)Baby garments,
			 clothing accessories, and headwear classifiable under subheading 6111.20,
			 6111.30, 6111.90, 6209.20, 6209.30, 6209.90, or 6505.90 of the HTS.
					(B)Women's and
			 girls' cotton coats, overcoats, carcoats, capes, cloaks, anoraks (including
			 ski-jackets), windbreakers, padded sleeveless jackets with attachments for
			 sleeves, and similar articles classifiable under subheading 6102.20, 6102.90,
			 6104.19, 6104.32, 6112.11, 6113.00, 6117.90, 6202.12, 6202.19, 6202.92,
			 6202.99, 6204.12, 6204.19, 6204.32, 6204.39, 6210.30, 6210.50, 6211.20,
			 6211.42, or 6217.90 of the HTS.
					(C)Cotton dresses
			 classifiable under subheading 6104.42, 6104.49, 6204.42, or 6204.49 of the
			 HTS.
					(D)Manmade fiber
			 dresses classifiable under subheading 6104.43, 6104.44, 6104.49, 6204.43,
			 6204.44, or 6204.49 of the HTS.
					(E)Men's and boys'
			 cotton shirts classifiable under subheading 6205.20, 6205.90, or 6211.32 of the
			 HTS.
					(F)Cotton pajamas
			 and sleepwear classifiable under subheading 6107.21, 6107.91, 6108.31, 6207.21,
			 6207.91, or 6208.21 of the HTS.
					(G)Manmade fiber
			 pajamas and sleepwear classifiable under subheading 6107.22, 6107.99, 6108.32,
			 6207.22, 6207.99, or 6208.22 of the HTS.
					(H)Women's and
			 girls' wool coats, overcoats, carcoats, capes, cloaks, anoraks (including
			 ski-jackets), windbreakers, padded sleeveless jackets with attachments for
			 sleeves, and similar articles classifiable under subheading 6102.10, 6102.30,
			 6102.90, 6104.31, 6104.33, 6117.90, 6202.11, 6202.13, 6202.19, 6202.91,
			 6202.93, 6202.99, 6204.31, 6204.33, 6204.39, 6211.20, 6211.41, or 6117.90 of
			 the HTS.
					(I)Wool skirts
			 classifiable under subheading 6104.51, 6104.53, 6104.59, 6204.51, 6204.53, or
			 6204.59 of the HTS.
					(J)Women's and
			 girls' wool trousers, breeches, and shorts classifiable under subheading
			 6104.61, 6104.63, 6104.69, 6117.90, 6204.61, 6204.63, 6204.69, 6211.20,
			 6211.41, or 6217.90 of the HTS.
					(K)Women's and
			 girls' cotton shirts and blouses classifiable under subheading 6206.10,
			 6206.30, 6206.90, 6211.42, or 6217.90 of the HTS.
					(L)Women's and
			 girls' manmade fiber shirts, blouses, shirt-blouses, sleeveless tank styles,
			 and similar upper body garments classifiable under subheading 6206.10, 6206.40,
			 6206.90, 6211.43, or 6217.90 of the HTS.
					(M)Men’s and boys’
			 wool coats, overcoats, carcoats, capes, cloaks, anoraks (including
			 ski-jackets), windbreakers, padded sleeveless jackets with attachments for
			 sleeves, and similar articles classifiable under subheading 6101.30, 6101.90,
			 6201.11, 6201.13, 6201.19, 6201.91, 6201.93, 6201.99, 6211.20, or 6211.39 of
			 the HTS.
					(N)Women's and
			 girls' manmade fiber coats, overcoats, carcoats, capes, cloaks, anoraks
			 (including ski-jackets), windbreakers, padded sleeveless jackets with
			 attachments for sleeves, and similar articles classifiable under subheading
			 6202.13, 6202.19, 6202.93, 6202.99, 6204.33, 6204.39, 6210.30, 6210.50,
			 6211.20, 6211.43, or 6217.90 of the HTS.
					(O)Cotton skirts
			 classifiable under subheading 6104.19, 6104.52, 6104.59, 6204.12, 6204.19,
			 6204.52, or 6204.59 of the HTS.
					(P)Manmade fiber
			 skirts classifiable under subheading 6104.53, 6104.59, 6204.53, or 6204.59 of
			 the HTS.
					(Q)Men's and boys'
			 manmade fiber coats, overcoats, carcoats, capes, cloaks, anoraks (including
			 ski-jackets), windbreakers, padded sleeveless jackets with attachments for
			 sleeves, and similar articles classifiable under subheading 6201.13, 6201.19,
			 6201.93, 6201.99, 6210.20, 6210.40, 6211.20, or 6211.33 of the HTS.
					(R)Women's and
			 girls' cotton slips, petticoats, briefs, panties, and underwear classifiable
			 under subheading 6108.19, 6108.21, 6108.91, 6109.10, 6208.19, or 6208.91 of the
			 HTS.
					(S)Women's and
			 girls' manmade fiber slips, petticoats, briefs, panties, and underwear
			 classifiable under subheading 6108.11, 6108.22, 6108.92, 6109.90, 6208.11, or
			 6208.92 of the HTS.
					(g)Review and
			 reportThe Comptroller General of the United States shall, not
			 later than 24 months after the date of the enactment of this Act, review the
			 program established under this section for the purpose of evaluating the
			 effectiveness of, and making recommendations to Congress for improvements in,
			 the program.
			(h)Enforcement
				(1)Presidential
			 certification of conditionsNo apparel article shall be afforded
			 the preferential treatment under this section unless the President certifies to
			 Congress that the Philippines is meeting the following conditions:
					(A)The Philippines
			 has reestablished the Electronic Visa Information System (ELVIS) to assist with
			 prevention of transshipment of apparel articles and the use of counterfeit
			 documents relating to the importation of apparel articles into the United
			 States.
					(B)The Philippines
			 is enforcing the Memorandum of Understanding between the United States of
			 America and the Republic of the Philippines Concerning Cooperation in Trade in
			 Textile and Apparel Goods, signed on August 23, 2006.
					(C)The Philippines
			 agrees to provide, on a timely basis at the request of U.S. Customs and Border
			 Protection, and consistent with the manner in which the records are kept in the
			 Philippines, a report on exports from the Philippines of apparel articles
			 eligible for preferential treatment under this section, and on imports into the
			 Philippines of yarns, fabrics, fabric components, or components knit-to-shape
			 that are wholly formed in the United States.
					(D)The Philippines
			 agrees to cooperate fully with the United States to address and take action
			 necessary to prevent circumvention as provided in Article 5 of the Agreement on
			 Textiles and Clothing referred to in section 101(d)(4) of the Uruguay Round
			 Agreements Act (19 U.S.C. 3511(d)(4)).
					(E)The Philippines
			 agrees to require Philippine producers and exporters of articles eligible for
			 preferential treatment under this section to maintain, for at least 5 years
			 after the date of export, complete records of the production and the export of
			 such articles, including records of yarns, fabrics, fabric components, and
			 components knit-to-shape and used in the production of such articles.
					(F)The Philippines
			 agrees to provide, on a timely basis, at the request of U.S. Customs and Border
			 Protection, documentation establishing the country of origin of articles
			 eligible for preferential treatment under this section, as used by that country
			 in reimplementing an effective visa system.
					(G)The Philippines
			 is to establish, within 60 days after the date of the President's certification
			 under this paragraph, procedures that allow the Office of Textiles and Apparel
			 of the Department of Commerce (OTEXA) to obtain information when fabric wholly
			 formed in the United States is exported to the Philippines to allow for
			 monitoring and verification before the imports of apparel articles containing
			 the fabric for which preferential treatment is sought under this section reach
			 the United States. The information provided upon export of the fabrics shall
			 include, among other things, the name of the importer of the fabric in the
			 Philippines, the 8-digit HTS subheading covering the apparel articles to be
			 made from the fabric, and the quantity of the apparel articles to be made from
			 the fabric for importation into the United States.
					(H)The Philippines
			 has enacted legislation or promulgated regulations to allow for the seizure of
			 merchandise physically transiting the territory of the Philippines and appears
			 to be destined for the United States in circumvention of the provisions of this
			 Act.
					(i)Customs
			 procedures
				(1)In
			 general
					(A)Penalties for
			 exportersIf the President determines, based on sufficient
			 evidence, that an exporter has engaged in transshipments as defined in
			 paragraph (2), then the President shall deny for a period of 5 years all
			 benefits under section 4 to such exporter, any successor of such exporter, and
			 any other entity owned or operated by the principal of the exporter.
					(B)Penalties for
			 importersIf the President determines, based on sufficient
			 evidence, that an importer has engaged in transshipments as defined in
			 paragraph (2), then the President shall deny for a period of 5 years all
			 benefits under section 4 to such importer, any successor of such importer, or
			 any entity owned or operated by the principal of the importer.
					(2)Definition of
			 transshipmentAs used in paragraph (1), transshipment has
			 occurred when preferential treatment for an apparel article under this section
			 has been claimed on the basis of material false information concerning the
			 country of origin, manufacture, processing, or assembly of the article or of
			 any fabric, fabric component, or component knit-to-shape from which the apparel
			 article was assembled. For purposes of this paragraph, false information is
			 material if disclosure of the true information would have meant that the
			 article is or was ineligible for preferential treatment under this
			 section.
				(j)Proclamation
			 authorityThe President shall issue a proclamation to carry out
			 this section not later than 60 days after the date of the enactment of this
			 Act. The President shall consult with the Committee on Ways and Means of the
			 House of Representatives and the Committee on Finance of the Senate in
			 preparing such proclamation.
			5.Effective
			 dateThis Act shall apply to
			 articles entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date on which the President issues the proclamation required
			 by section 4(j).
		6.Termination
			(a)In
			 generalThe preferential duty treatment provided under this Act
			 shall remain in effect for a period of 10 years beginning on the effective date
			 provided for in section 5.
			(b)GSP
			 EligibilityThe preferential duty treatment provided under this
			 Act shall terminate if and when the Philippines becomes ineligible for
			 designation as a beneficiary developing country under title V of the Trade Act
			 of 1974 (19 U.S.C. 2461 et seq.).
			
